Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Instant claims are directed to a method for treating coronavirus infection in a subject in need thereof comprising administering to the subject a composition comprising a therapeutically effective amount of an Uncaria tomentosa extract. The breadth of instant claims encompass treating different types of coronavirus infections such as MERS, SARS, COVID-19, HCov- (mild respiratory illness). Instant claim 9 is further directed to treating MERS, SARS-CoV-2 and Covid-19. Instant method is directed to administering an extract of Uncaria tomentosa (UT) to a subject in need thereof. 
Coronaviruses are a family of viruses comprising seven types of viruses, and further comprising several variants, that cause respiratory illness in humans and animals. While coronaviruses have been reported to mild in causing illness, SARS and MERS have been reported to cause severe diseases with global outbreaks. A novel coronavirus (SARS-Cov-2) also referred to COVID-19 causes a severe infection and and a threat to global public health. Even though there are many similarities between the new COVID-19 and the virus that caused the SARS epidemic, there are also differences resulting from changes in their genomes. This includes how they are passed from one individual to another, and the differing symptoms of coronaviruses. SARS, MERS and Covid-19 have been shown to cause more severe illness such as shortness of breath and even death, particularly in older populations and subjects with underlying medical conditions like diabetes or heart conditions. Further, covid-19 is newly reported and an effective treatment has not been shown for any of the variants of SARS-Cov-2. Applicants also admit that there is not yet a specific approved antiviral or prophylaxis treatment for covid-19 [0050] and several new variants have been constantly emerging and circulating globally (see 0027), with a wide range of pathological hallmarks and symptoms.
A review of instant specification does not provide any evidence to show that the treatment with the claimed UT extract is effective in treating any type of coronavirus infection (MERS, SARS or Covid-19), in any subject (human or animal) and with any underlying conditions. Instant claims do not particularly specify the type extract obtained from UT. While instant specification describes bark powder, instant claims can encompass extract of any part of the plant. Instant claim 7 further recites that the subject is at risk of contracting virus, whereas claim 1 recites treating coronavirus infection. Thus, the scope or breadth of the instant method encompasses not only treating but also preventing the infection. In any event, while the instant specification describes preparing several formulations, applicants have not provided any data regarding the efficacy of the instant treatment. Applicants describe a number of screening and diagnostic steps for coronavirus infections and provided examples 1-3 for in vivo, in vitro evaluations and clinical trials. However, none of the above description provides any data on the actual efficacy of the claimed extract, at least in vitro, let alone in vivo for treating coronavirus infection. The in vivo and in vitro tests or the clinical trials described in the instant specification is only prophetic and does not provide actual therapy or description of efficacious treatment. Therefore, in the absence of any evidentiary data, one skilled in the art would not construe that applicants are in possession of the claimed method of treating coronavirus infection with UT extract alone or in combination with other therapeutic agents (that are also not proved to be effective for treating the claimed infection). Hence, this is a written description rejection.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 15 recites the specific antivirals in the parenthesis i.e., (Lopinavir, ritonavir, ribavirin, favipiravir (T-705)), which is indefinite. It is unclear if the antivirals in the parenthesis are included as a part of the claim. A clarification and correction is requested.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Instant claim 1 is directed to a method for treating coronavirus infection in a subject in need thereof comprising administering to the subject a composition comprising a therapeutically effective amount of an Uncaria tomentosa extract. Dependent claim 7 recite that the subject is at risk for contracting a coronavirus infection, which is not further limiting because claim 1 states “treating”, which implies that the subject already contracted and is no more at risk. Instant claim 8 recite that the subject has contracted a coronavirus infection, which is not further limiting the independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0052271 to Sternasty in view of Cisneros et al (J. of Ethnopharmacology, 2005, 96(3), p 355-364), Azevedo et al (J. of Ethnopharmacology, vol.23: 76-89, 2018) and Wang et al (Virus Research September 2007, 128:1-2, p 1-8).
 	Instant claims are directed to a method for treating coronavirus infection in a subject in need thereof comprising administering to the subject a composition comprising a therapeutically effective amount of an Uncaria tomentosa extract. 
	Sternasty teaches a composition comprising one or more anti-inflammatory agents and one or more anti-oxidants and immune system boosting agents, for treating pain (abstract), caused due to arthritis and inflammation (0002, 0009). The composition comprises one or more anti-inflammatory agents(s) preferably derived from a natural and/or herbal source [0010], and further comprising one or more anti-inflammatory agent and optionally including one or more other agents including anti-oxidant agent (0009-0011). 
The anti-oxidant comprises about 0.5% to 10% of the composition. Further, the composition includes immune boosting agents such as Cat’s claw [0025]. In a preferred embodiment, the composition comprises Cat’s claw as the active agent, for immune boosting agent and anti-inflammatory activity [0067], in an amount of 5% to 15% [0068]. Table 1describes oral composition comprising Cat’s claw in an amount of 40-200 mg and the composition can be used in the form of capsules or tablets. Hence, Sternasty meets the claims 4 and 5. The amount of Cat’s claw (% or mg) taught by Starnasty overlaps with the instant claimed ranges (claims 3 and 6). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Sternasty teaches the composition for treating pain from arthritis and inflammation and thus meet instant claim 11.
Sternasty teaches that the composition can be administered orally or topically [0037] (instant claim 13), and the composition further is in the form of a liquid or semi-solid or solid, and includes other diluent, thickener, surfactant etc [0018]. Sternasty teaches the composition is administered is topically, in the form of patches, cream, gel, ointment, salve, bandages, patches etc [0015].  
Sternasty teaches that the anti-inflammatory agents include non-steroidal anti-inflammatory agents such as dexamethasone (claims 14 and 15).
	Sternasty fails to teach the instant method of treating coronavirus infection in a subject in need thereof comprising administering to the subject a composition comprising a therapeutically effective amount of an Uncaria tomentosa extract (claim 1, 8-10 and 12) and the complications of claim 12. However, with respect to claim 7, even though the reference does not teach coronavirus infection, any subject can be construed to be at risk at a future time.
Wang teaches that Severe acute respiratory syndrome (SARS) caused by a novel human coronavirus (CoV), designated SARS-CoV, is a highly contagious respiratory disease with the lungs as a major target. A histology of lung necropsy from SARS patients showed that abundant foamy macrophages and multinucleated syncytial cells were demonstrated and that cytokines storm has been proposed to be involved in the rapid course of adult respiratory distress syndrome (ARDS) in SARS patients. Wang teaches massive upregulation of IL-6 and TNF-alpha induced by SARS-coronavirus spike protein in murine macrophages via NF-kB pathway (discussion section) and that direct induction of IL-6 and TNF-α release in the supernatant in a dose-, time-dependent manner and highly spike protein-specific, but no induction of IL-8 was detected. Further experiments showed that IL-6 and TNF-α production were dependent on NF-κB, which was activated through NF-κB degradation. These results suggest that SARS-CoV spike protein may play an important role in the pathogenesis of SARS, especially in inflammation and high fever (abstract, fig. 2 & 3). Wang states that the NF-kB stimulation was essential for upregulation of IL-6 and TNF-alpha (fig.4). Wang states that the clinical observation of dramatic cytokines storm and inflammation responses in SARS patients, and helps in the development of novel vaccine immunogens and therapeutics for prevention and treatment of SARS.
	Wang does not teach UT (Cat’s claw) extract for treating coronavirus infection. 
	Cisneros teaches anti-inflammatory properties of Uncaria tomentosa (cat’s claw) and its protective effect against ozone-induced lung inflammation (abstract) and that several active ingredients in the extract possess anti-inflammatory properties. Cineros teaches that ozone, a pollutant is associated with allergic respiratory diseases including bronchial asthma and inflammation (p 356, col. 1). Cisneros teaches that the protective effect of Uncaria tomentosa (UT) provides potential treatment for pulmonary inflammatory diseases in humans and animals (p 356, col. 1). A dose related protective effect by UT according to Table 3. Cisneros teaches that the administration of UT is safe and non-toxic (p 362) and that the concentrated bark provides best results (p 363). Cisneros suggests that the protective effect is due to the anti-oxidant activity of UT extract. Cisneros does not teach the instant claimed method. However, the administration of UT extract is shown to be effective in treating pulmonary inflammation.
Azevedo teaches aqueous extracts (bark ad leaf extracts) from Uncaria tomentosa for reducing bronchial hyperresponsiveness and inflammation in a murine model of asthma (abstract and page 77, col. 1). Azevedo teaches that both leaf and bark extracts provide inhibition of pro-inflammatory cytokines. It is taught that bark extract is effective in treating asthmatic inflammation and leaf extract is effective in controlling respiratory mechanics, and have promising applications in the allergic asthma (abstract). The preparation of UT extracts is described in section 2.3, and the evaluation of the efficacy of UT extracts in sections 2.8 -2.11. Azevedo teaches that the extracts of UT are considerably heterogenous in their chemical entity, and include substances with mitraphylline being the chemical marker of UT (p 80-81). Azevedo teaches an increase in the IL-6 and TNF-alpha levels have been observed following infection or trauma stimuli and excessive levels of cytokines may exacerbate acute conditions and inhibition of these cytokines demonstrates a potential in the treatment of inflammatory diseases. Further, Azevedo shows that the UT extracts provide significant activity against IL-6, TNF-alpha, and NF-kB provide a promising applicability of mitraphylline -enriched plant extracts (p 84; section 3.6 on p 86 and conclusions).
It would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to use the pharmaceutical composition of Sternasty, comprising anti-inflammatory extract of UT, for not only treating inflammatory conditions such as arthritis but also for providing effective treatment of coronavirus infection (in particular SARS infection) and thus provide a treatment of the inflammatory conditions associated with SARS. One would have been motivated because Wang teaches that a cytokine storm is involved in the rapid course of adult respiratory distress syndrome (ARDS) in SARS patients that causes a massive increase in the inflammatory cytokines such as TNF-alpha, IL-6 I and that a reduction or inhibition in the inflammatory cytokines helps in the development of novel vaccine immunogens and therapeutics for prevention and treatment of SARS. 
Even though Wang fails to teach the instant claimed UT extract, Cisneros teaches anti-inflammatory protective effect of Uncaria tomentosa (UT) provides potential treatment for inflammatory conditions such as bronchial asthma, pulmonary inflammatory diseases in humans and animals; and Azevedo teaches that Azevedo teaches an increase in the IL-6 and TNF-alpha levels following infection or trauma stimuli and excessive levels of cytokines and inhibition of these cytokines demonstrates a potential in the treatment of inflammatory diseases. Further, Azevedo shows that the UT extracts provide significant activity against IL-6, TNF-alpha, and NF-kB provide a promising applicability of mitraphylline -enriched plant extracts (p 84; section 3.6 on p 86 and conclusions). One of an ordinary skill in the art would have expected administration of effective amounts of UT extract, in amounts taught by Sternasty (claims 4 and 5) would have been effective in reducing the inflammatory cytokines (cytokine storm) and hence the disease symptoms of coronavirus infection, such as joint pain, shortness of breath. In this regard, UT has been taught to be effective against muscle and joint pain (Sternasty), shortness of breath etc., and further the complications caused by coronavirus infections. 
A skilled artisan would have further been able to administer the UT extract comprising composition of Sternasty in various routes of administration, in various dosage forms such as tablets, capsules, topical formulations etc., and also employ additional active agents such as dexamethasone, to be administered in combination with UT extract because Sternasty teaches combination of anti-inflammatory agents (such as prednisone) for providing effective pain and reduction in inflammation. Instant claim 14 allows for simultaneous administration of the combination of UT and other anti-inflammatory agents.  
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611